Citation Nr: 1012013	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-12 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected left ear hearing loss.  

2.  Entitlement to service connection for a claimed right ear 
hearing loss.  

3.  Entitlement to service connection for a claimed back 
condition.  




REPRESENTATION

Appellant represented by:	Christopher Wildfire, Attorney




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from March 2004 
to July 2004 and from January 2005 to July 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the RO.  

The issue of service connection for a back condition is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  An October 2006 VA examination recorded findings of an 
average pure tone threshold of 46 decibels and a speech 
recognition score of 98 for service-connected unilateral 
hearing loss disability of left ear that equate with a level 
I designation for rating purposes; greater than level I 
hearing is not demonstrated for the nonservice-connected 
right ear.  

2.  The Veteran currently is not shown to have a right ear 
hearing disability for VA compensation purposes.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for the service-connected left ear hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.85, 4.86; Diagnostic Code 6100 (2009).  

2.  The claim of service connection for a right ear hearing 
loss must be denied by operation of law.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126, was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The Veteran was provided notice of VCAA in September 2006 and 
December 2006 prior to the initial adjudication of his claims 
for service connection for left and right ear hearing loss in 
the April 2007 rating decision.  

The VCAA letters indicated the types of evidence necessary to 
substantiate the claims, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain both his private 
and VA medical treatment records.  

Thereafter, the Veteran also received notice pertaining to 
the downstream disability rating and effective date elements 
of the claims.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); see also Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Moreover, it is well to observe that service connection for 
left ear hearing loss has been established and an initial 
rating for this condition has been assigned.  Thus, the 
Veteran has been awarded the benefit sought, and such claim 
has been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. at 490-491.  

As such, 38 U.S.C.A. § 5103(a) notice is no longer required 
as to this matter, because the purpose for which such notice 
was intended to serve has been fulfilled.  Id.  

Also, it is of controlling significance that, after awarding 
the Veteran service connection for left ear hearing loss and 
assigning an initial disability rating, he filed a notice of 
disagreement contesting the initial rating determination.  
See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 
38 C.F.R. § 3.159(b) to add subparagraph (3), which provides 
VA has no duty to provide section 5103 notice upon receipt of 
a notice of disagreement).  

The RO furnished the Veteran a Statement of the Case that 
addressed the initial rating assigned for hearing loss, 
included notice of the criteria for higher ratings for the 
condition, and provided the Veteran with further opportunity 
to identify and submit additional information and/or 
argument, which the Veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105.  

Under these circumstances, VA fulfilled its obligation to 
advise and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran was afforded a VA examination in October 2006.  
Although the VA examiner did not review the claims file, the 
Board finds a remand for another examination is not required 
in this case given that the Veteran was granted service 
connection for the left ear hearing loss and denied service 
connection because he did not demonstrate test results the 
equated with a right ear hearing disability.  

The Board concludes that obtaining a medical examination and 
medical nexus opinion under the circumstances presented in 
this case is not necessary to decide the claim for service 
connection of right ear hearing loss and would serve no 
useful purpose.  38 C.F.R. § 3.159(c)(4); cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
have been identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
medical records, VA examination reports, and statements from 
the Veteran and his attorney.  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.  




II.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. Brown, 12 Vet. App. 
119, 126 (1999).  


III.  Higher Initial Rating for Left Ear Hearing Loss

The Veteran is seeking a compensable rating for his service-
connected left hearing loss under the criteria of 38 C.F.R. 
§ 4.87, Diagnostic Code (DC) 6100.  

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  

The numerical designation of impaired efficiency (I through 
XI) will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).  

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  

For example, if the better ear has a numeric designation 
level of "V," and the poorer ear has a numeric designation 
level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. § 4.85(e).  

Additionally, an alternate rating table (Table VIA) may be 
used for "unusual patterns of hearing impairment," 
including cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 decibels or more, or where the pure tone thresholds 
are 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86.  

The October 2006 VA audiological examination revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
15
LEFT
15
20
25
70
70

The average pure tone threshold for the left ear was 46 
decibels and the speech recognition score was 98.  For the 
purposes of calculating the assigned rating for the left ear, 
the Board will analyze the average pure tone threshold and 
the speech recognition score for the nonservice connected 
right ear.  The average pure tone threshold for the 
nonservice connected right ear was 11 decibels and the speech 
recognition score was 96.  

For the left ear, the application of an average pure tone 
threshold of 46 decibels and of the speech recognition score 
of 98 results in a numerical designation of I on Table VI.  
As a nonservice-connected hearing loss in other ear is 
ratable as normal and at level I, a compensable rating could 
not be assigned.  

Significantly, even if service connected, the right ear 
findings only yielded an average pure tone threshold of 11 
decibels and speech recognition score of 96 that would equate 
with a numerical designation of I under Table VI and would 
lead to the same result.  

As applied under Table VII, the service-connected unilateral 
hearing disability involving the left ear does not warrant a 
compensable rating.  

In reaching this result, the Board has acknowledged the 
Veteran's lay contentions, as indicated in his March 2009 
Form 9 substantive appeal.  His assertion that his hearing 
loss is worse than the assigned rating is insufficient to 
establish entitlement to a higher evaluation because the 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The Board notes that the Veteran is free to submit evidence 
at a future date in furtherance of the assignment of a higher 
evaluation, such as recent audiological testing reports.  

Nevertheless, in the present case, the "mechanical 
application" of the applicable diagnostic criteria to the 
evidence at hand clearly establishes that a compensable 
evaluation for the service-connected left ear hearing loss 
alone is not warranted.  

The Board concludes that there was no period during this 
appeal where a compensable rating for service-connected left 
ear hearing loss was warranted.  Fenderson, supra.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The Veteran has submitted no evidence showing 
that his service-connected left ear hearing loss has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extraschedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


IV.  Service Connection for Right Ear Hearing Loss

The Veteran asserts that he is experiencing a right ear 
hearing loss due to service.  

As noted, applicable regulations provide that impaired 
hearing shall be considered a disability when the auditory 
thresholds in any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hz are 40 decibels or greater; the thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores are 94 percent or 
less.  38 C.F.R. § 3.385.  

The record before the Board contains service treatment 
records and post-service medical records.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).  

However, the October 2006 VA examiner diagnosed normal 
hearing sensitivity for the right ear.  The test results in 
this regard do not meet the standards for a finding of a 
hearing loss disability for compensation purposes on the 
right side.  

A diagnosed identifiable underlying malady or condition is 
needed to constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  In the absence of confirmed 
diagnosis of a disability, meaning medical evidence showing 
the veteran has the condition alleged, service connection is 
not warranted.  

The case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).  

In sum, there is no medical evidence of any right ear hearing 
loss meeting the criteria of 38 C.F.R. § 3.385 such that it 
could be considered a disability for VA compensation 
purposes.  

As such, the claim of service connection for a right ear 
hearing loss must be denied by operation of law.  



ORDER

An initial compensable rating for the service-connected 
unilateral hearing loss involving the left ear is denied.  

The claim of service connection for right ear hearing loss 
must by denied as a matter of law.  



REMAND

The service treatment records reflect that the Veteran 
complained of low back pain resulting from an improvised 
explosive device blast in October 2005.  

The Veteran was scheduled for a VA examination.  The Veteran 
failed to appear for the VA examination.  Although the 
Veteran was informed that he would be scheduled for a VA 
examination, it is unclear from the record as to whether he 
received notice of the date and time of the VA examination as 
such information was not documented.  

The Board notes that "the duty to assist is not always a 
one-way street.  If [an appellant] wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board will afford the Veteran one more 
opportunity for a VA examination.


Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should request the Veteran to 
submit any pertinent evidence in his 
possession and to either submit or 
provide the information and 
authorization(s) necessary for the RO to 
obtain on his behalf any records, not 
already associated with the claims file, 
pertaining to his medical treatment for 
the claimed back disorder.  The RO should 
undertake all necessary development to 
obtain and associate with the record all 
outstanding records of pertinent medical 
treatment.  

If any requested records are unavailable, 
or the search for the records is 
otherwise negative, that fact should 
clearly be documented in the claims file, 
and the Veteran so notified.  

2.  Then, the Veteran should be afforded 
a VA examination, with an orthopedic 
examiner, to determine the nature and 
likely etiology of the claimed back 
disorder.  The Veteran's claims file 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All tests and studies 
deemed necessary by the VA examiner 
should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any current back 
disability is due to an injury or other 
event of the Veteran's period of active 
service.  

A complete rationale must be provided for 
each opinion expressed.  If the examiner 
finds that he/she must resort to 
speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  

3.  The Veteran must be given adequate 
notice of the date, time, and place of 
any requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims file.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought remains denied, the Veteran and 
his attorney should be furnished with a 
fully responsive Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


